Title: To James Madison from John Murray Forbes, 8 October 1806
From: Forbes, John Murray
To: Madison, James



Private
Sir.
Hamburg 8th. Octr. 1806.

It is only Since a few days that I have heard that a certain Captain Peter Turner of Ship Horace of Portsmouth (N. H.) had threatened to make some remonstrances to you on the Case of an American Seaman whom I had forced him to receive on board his Ship with the Sum of Ten dollars allowed by law.  I must misconceive the Spirit of our Government, and Surely Could never have known your liberal mind if I could, for a moment, apprehend that any measures would be taken on such a remonstrance without Previously giving me an opportunity of Vindicating myself.  I forbear, therefore, making any official Communication on the Subject until I am Called upon.  It will be sufficient to my Present Purpose to State from recollection Some General Circumstances of the Case.  The Seaman in question, was one Barnes who came in the Lewis William, Captn. O Brien, from Philadelphia where he had left a destitute family.  When here, he absented himself from the Ship without leave and, of course, had forfeited his Wages, he went on board the Ship extremely intoxicated and in a quarrel with the rest of the Crew received a Wound which disabled him from doing any duty, thus had Capn. O Brien on every ground the right of throwing him on my hands and without any Wages, the Lewis William, was going to New Orleans.  the Horace was bound to Philadelphia.  I had only to Choose between Placing this Seaman in the hospital at the expence of the U. S for a month or two and then, at a less favorable Season of the year, to force some other Captain as reluctant as Turner, to Carry him home or to effect a Compromise with O Brien and Send Barnes at once to his family without any expences to Government.  I preferred the latter and Prevailed on O Brien to make an equitable allowance of Wages and out of the balance I paid his Passage with Captn. Turner.  Barnes’ situation was by no means dangerous and he was able to do enough to have Paid his Passage, without the money given there was therefore no great hardship in the Case as it applied to Turner and the Clamor raised from Personal Pique and from that Pitiful Spirit of Contention which our Captains often mistake for a just Sense of right.  They are certainly the most troublesome Class of our Citizens to deal with and I should very much doubt the integrity of my Public Conduct if I was not often obnoxious to them.  They have no idea that, under any Circumstances a Consul has any latitude of discretion beyond the very few Cases embraced in the Provisions of the Written Law, and are always as much disposed to resist the exercise of authority when they are it’s objects as they are unreasonable in demanding it’s intervention to facilitate or sanction the injuries they are disposed to attempt on their Crews.  I have no fear that Government will be disposed to foster the vexatious remonstrances of Such men and feel assured that under your influence my Conduct will never be unfairly judged.  I have the honor to be, With great Respect, Your Excellency’s Much obliged Friend and Obedient Servant

J: M: Forbes

